920 N.E.2d 1067 (2010)
Paula BRUCE, Special Adm'r, etc., respondent,
v.
Arsenio D. ATADERO, M.D., etc., et al., petitioners.
No. 109458.
Supreme Court of Illinois.
January 27, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is instructed to vacate its order in *1068 Bruce v. Atadero, case No. 1-09-2463 (10/14/09), denying defendants leave to appeal. The appellate court is instructed to allow the appeal and consider the appeal on the merits.